Citation Nr: 0639867	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-17 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1958 to March 1962.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO).  In his 
April 2004 substantive appeal, the veteran requested a Travel 
Board hearing; in May 2004, he withdrew his hearing request.



FINDING OF FACT

It is not shown that the veteran currently has a hearing loss 
disability of either ear.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to initial adjudication 
of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A September 2002 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
September 2002 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  

A January 2004 letter from the RO supplemented this notice 
and again notified the veteran that he must provide enough 
information about his records so that they could be requested 
and emphasized to the veteran that it was his responsibility 
to make sure VA received all requested records that were not 
in the possession of a Federal department or agency.  [In 
addition, the March 2004 statement of the case (SOC) 
supplemented this notice, citing § 3.159(b)(1).]  Thus, the 
veteran was adequately informed of the need to submit 
relevant evidence in his possession and has had ample 
opportunity to respond/supplement the record.  He is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred early in the process.  

While the veteran was not advised of the criteria for rating 
hearing loss or those governing effective dates of awards 
until March 2006, the RO thereafter readjudicated the claim 
in its October 2006 supplemental SOC, and he is not 
prejudiced by the timing of such notice (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)).  In any 
event, rating and effective date criteria have no 
significance unless the claims are allowed, and the decision 
below does not do so.  

The veteran's pertinent service and post-service treatment 
records have been secured, and he has been provided multiple 
VA examinations.  He withdrew his request to testify before 
the Board, and has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria, factual background, and analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels (db) or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In this case, however, there is no evidence of 
sensorineural hearing loss disability being manifested in the 
first postservice year, and these presumptive provisions do 
not apply.  

On VA audiology consultation in August 2002, pure tone 
thresholds, in decibels (db), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
50
55
LEFT
10
15
15
25
40

Speech recognition using the Maryland CNC test was 
100 percent in the right ear and of 96 percent in the left 
ear.  The audiologist noted that the veteran had noise 
exposure from jet engines in the Marine Corps.  The 
audiologist stated that pure tone testing revealed hearing 
within normal limits through 2000 Hz sloping to a moderate to 
moderately severe sensorineural hearing loss in the right ear 
and hearing loss within normal limits through 3000 Hz sloping 
to a mild to moderately severe sensorineural hearing loss at 
8000 Hz in the left ear.  The audiologist noted that the 
veteran was given the VA phone number to apply for service 
connection for hearing loss.  

In April 2004, the RO received a report of an August 2003 
audiometric evaluation by M.C., PhD, of Digicare Hearing 
Research.  The report presents audiometric readings in a 
graph format and includes data points for each ear at each of 
the required frequencies.  The graph was not converted to 
numerical values, and there are no Maryland CNC 
discrimination scores.  

On VA audiology evaluation in August 2004, puretone 
thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
30
35
LEFT
10
5
0
20
20

Speech recognition using the Maryland CNC test was 
100 percent in the right ear and 96 percent in the left ear.  
The audiologist noted that the veteran had a history of 
military noise exposure.  She stated that audiometric results 
revealed essentially normal hearing, bilaterally and that 
speech discrimination skills were excellent, bilaterally.  

In a physical examination report dated in September 2005, the 
veteran's private physician, K.S., M.D., noted that the 
veteran gave a history of some hearing loss.  On examination, 
Dr. K.S. said that cranial nerves were intact, except for 
poor hearing on the right side. 

In a letter dated in March 2006, a private audiologist, C.T, 
M.A.-CCC/A, of the Colorado River Hearing Center, stated that 
he had seen the veteran in January 2006 for a hearing 
evaluation and hearing aid evaluation.  Mr. C.T. stated that 
audiometric puretone testing of the right ear showed a mild 
to moderately severe sensorineural hearing loss (from 1500 Hz 
to 6000 Hz) with mild conductive components at 1500 Hz and 
4000 Hz.  He said that audiometric puretone testing of the 
left ear showed a mild to severe sensorineural hearing loss 
(from 1500 Hz to 6000 Hz) with mild conductive components 
shown a 1000 Hz and 4000 Hz.  He also said that audiometric 
speech testing was within normal limits (100 percent) when 
speech was presented at a comfortable loudness level.  He 
included the January 2006 examination report, which shows 
audiometric readings in a graph format and includes data 
points for each ear at each of the required frequencies.  It 
does not, however, provide numerical values for air 
conduction thresholds at each of frequency, nor does it show 
Maryland CNC discrimination scores.  

On VA audiology evaluation in September 2006, puretone 
thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
35
LEFT
10
10
10
30
25

Speech recognition using the Maryland CNC test was 94 percent 
in the right ear and 94 percent in the left ear.  The 
audiologist noted that the veteran had a history of military 
noise exposure.  He stated that audiometry revealed the 
veteran's hearing sensitivity to be within normal limits, 
bilaterally.  

Service medical records do not show, nor does the veteran 
contend, that he had a hearing loss disability in service.  
But he does contend that his current bilateral hearing loss 
is the result of his military service with exposure to noise 
as an aircraft mechanic in active service in the Marine 
Corps.  He has submitted several Internet articles that 
discuss causal relationships between noise exposure and 
hearing loss.  

On review of the medical evidence outlined above, the Board 
observes that although the veteran's private physician has 
said the veteran has poor hearing in the right ear and 
private audiologists have diagnosed the veteran as having 
bilateral sensorineural hearing loss, their examination 
reports cannot serve as competent evidence that the veteran 
currently has a hearing loss disability of either ear.  The 
statement of Dr. K.S. that the veteran has poor hearing in 
the right ear provides no quantitative data, and therefore 
cannot be used to determine whether the veteran has a hearing 
loss disability by VA standards.  

The August 2003  audiometry results from Dr. M.C. and the 
January 2006  audiometry results from Mr. C.T. are presented 
as audiometric readings in a graph format; while they include 
data points for each ear at each of the required frequencies, 
they do not provide numerical values for air conduction 
thresholds at each frequency, nor do they show Maryland CNC 
discrimination scores.  Therefore they cannot serve as 
probative evidence in this matter.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, Dr. M.C.'s 
August 2003 report and Mr. C.T.'s January 2006 report do not 
show whether the veteran has a hearing loss disability under 
38 C.F.R. § 3.385.  

The Board acknowledges that the August 2002 VA audiometry 
shows a hearing loss disability in each ear; but reports of 
VA audiometry in August 2004 and September 2006 do not show a 
hearing loss disability in either ear.  As to this material 
fact, the Board must find that the preponderance of the 
evidence is against finding that the veteran has a hearing 
loss disability in either ear.  The puretone thresholds and 
Maryland CNC speech discrimination scores were quite 
consistent on the two latter examinations, and they are the 
most recent evidence upon which to decide the claim.  Because 
service connection presupposes a current diagnosis of the 
claimed disability, because a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection, and because 
hearing loss disability is defined by regulation, the Board 
finds that the veteran does not have a current hearing loss 
disability for VA purposes.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992).   

Thus, the first threshold requirement necessary to 
substantiate a service connection claim, competent (medical 
diagnosis) evidence of current disability, is not satisfied.  
There is no valid claim of service connection, and it is 
unnecessary to proceed further with the analysis of the 
claim.  See Brammer, Hickson, supra.  
[The veteran is advised that medical evidence showing that 
the veteran's hearing acuity satisfied the definition of 
hearing loss disability in 38 C.F.R. § 3.385, along with a 
medical opinion suggesting that the hearing loss might be 
related to noise exposure in service would provide a basis 
for reopening the claim.]  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


